                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,                                 No. C 18-03748 WHA
                                                                         11                  Plaintiff,
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                                                                                            ORDER DENYING MOTIONS
                                                                         13   UNITED STATES DEPARTMENT OF                                   FOR PRELIMINARY
                                                                              VETERANS AFFAIR and ROBERT WILKIE,                            INJUNCTION, TO CHANGE
                                                                         14   Secretary, United States Department of                        VENUE, AND TO VACATE
                                                                              Veterans Affairs,                                             JUDGMENT
                                                                         15
                                                                                             Defendants.
                                                                         16                                                    /
                                                                         17
                                                                                     In June 2018, pro se plaintiff Tatyana Drevaleva filed suit against defendants
                                                                         18
                                                                              United States Department of Veterans Affairs and United States Secretary of Veterans Affairs,
                                                                         19
                                                                              Robert Wilkie. On July 11, 2019, a prior order granted defendants’ motion to dismiss and final
                                                                         20
                                                                              judgment was entered for defendants (Dkt. Nos. 154–55). On July 13, plaintiff appealed the
                                                                         21
                                                                              judgment and filed a timely notice of appeal (Dkt. No. 157). The next day, plaintiff moved to
                                                                         22
                                                                              vacate the judgment pursuant to Rule 60 (Dkt. No. 158). On August 5, a prior order denied the
                                                                         23
                                                                              motion to vacate, stating that “[t]he district court lack[ed] jurisdiction to reopen the case” (Dkt.
                                                                         24
                                                                              No. 171 at 2). The next day, plaintiff appealed that order as well (Dkt. No. 173). Plaintiff’s
                                                                         25
                                                                              appeal remains pending.
                                                                         26
                                                                                     Plaintiff now moves to stay the judgment, for an injunction pending appeal, for an
                                                                         27
                                                                              appointment of a master pursuant to 42 U.S.C. §2000e-5(f)(5) and F.R.C.P. Rule 53, and to
                                                                         28
                                                                          1   transfer the instant action “to the Second Judicial District Court in Albuquerque, New Mexico”
                                                                          2   (Dkt. Nos. 174–75). She has since filed nine “supplemental briefs” to date in connection with
                                                                          3   the instant motions (Dkt. Nos. 177, 181–82, 184, 186–87, 189–91). Plaintiff also requests
                                                                          4   clarification regarding the order dated July 11 and renews her request to vacate the judgment
                                                                          5   (Dkt. Nos. 183, 192). Pursuant to Civil Local Rule 7-1(b), this order finds the pending motions
                                                                          6   suitable for submission without oral argument and hereby VACATES the hearings scheduled for
                                                                          7   September 12 and October 10.
                                                                          8          As the Court has already noted, plaintiff’s action was dismissed, judgment has been
                                                                          9   entered, and the case remains closed (see Dkt. No. 171 at 2). In denying plaintiff’s prior motion
                                                                         10   to vacate judgment, the Court held that it lacked jurisdiction to reopen the case (ibid.). To the
                                                                         11   extent plaintiff seeks reconsideration of the prior order denying the motion to vacate (see Dkt.
United States District Court
                               For the Northern District of California




                                                                         12   Nos. 174 at 8; 192), the request is DENIED. The fact remains that the district court lacks
                                                                         13   jurisdiction to reopen the case. Plaintiff’s pending motions to stay, for an injunction pending
                                                                         14   appeal, for an appointment of a master, and for change of venue are DENIED. Plaintiff’s request
                                                                         15   to clarify the order dated July 11 is DENIED. Plaintiff’s recourse for the relief she seeks is now
                                                                         16   fully before our court of appeals. No further filings will be entertained in this closed case.
                                                                         17
                                                                         18          IT IS SO ORDERED.
                                                                         19
                                                                         20   Dated: September 3, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         21                                                        UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
